Citation Nr: 1531197	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-28 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Army from February 1969 to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.  The Veteran submitted additional evidence at the hearing with a waiver of the Agency of Original Jurisdiction's (AOJ) initial consideration of such evidence.  

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that his current left knee disorder is related to an injury he sustained during active service from hitting a tree stump after jumping from a helicopter.  See June 2009 claim.  He testified at the May 2015 hearing that the injury occurred while he was serving in Vietnam and Cambodia and indicated that he was treated at a field hospital.

The Veteran was afforded a VA examination in connection with this claim in November 2011.  In the Veteran's medical history, the VA examiner noted that he had pain during service from jumping and a torn meniscus in 1973.  However, the VA examiner opined that the Veteran's current left knee replacement was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She noted that the Veteran's service treatment records did not document any injury or treatment and that he did not report left knee problems before his separation from service.  The examiner further indicated that the Veteran had a meniscal tear after service in 1973 and stated that the related surgery caused arthritis, which ultimately led to his left knee replacement.    

The November 2011 VA examiner's opinion appears to question whether an injury occurred during the Veteran's military service, as she noted that there was no supporting documentation in the service treatment records.  However, the evidence shows that the Veteran served in the Republic of Vietnam, and his military occupational specialty is listed as a light weapons infantryman.  His awards and decorations also include the Combat Infantryman Badge.  Therefore, there is sufficient evidence showing that the Veteran engaged in combat with the enemy during his military service.  In the case of any veteran who has engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014).

The Board also notes that some of private medical records indicate that the Veteran's left knee meniscus tear occurred earlier than recognized by the November 2011 VA examiner.  An August 2000 Garden City Hospital record noted that the Veteran had left knee surgery in 1972, and the Veteran also initially informed VA that his surgery occurred in August 1972.  See June 2009 VA Form 21-4142.  Another October 2002 record from Botsford General Hospital indicated that the Veteran had left knee surgery in September 1971.  The examiner did not address these discrepancies.  The examiner also did not explain whether the Veteran's meniscus tear was related to his claimed in-service injury.  Moreover, after the examination, the Veteran testified that he worked as an usher following service and he had not sustained any other injuries to his left knee before the surgery for his meniscus tear.  See May 2015 Hearing Transcript, page 7.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, a remand is necessary to obtain an addendum medical opinion.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  After the preceding development is completed, the case should be referred to the November 2011 VA examiner (or if she is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of the Veteran's left knee disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should note that the Veteran engaged in combat with the enemy during his military service.  Thus, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.

It should also be noted that Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner state opine as to whether it is at least as likely as not that the Veteran's left knee disorder manifested in service or is otherwise related to his military service, to include his claimed injuries from jumping out of helicopters.  

The examiner should consider the following:  1) The Veteran's July 2009 statement that he injured his left knee in May 1970 by hitting a tree stump after jumping from a helicopter; 2) the Veteran's June 2009 statement that his left knee disorder also stemmed from engaging in numerous helicopter jumps while wearing heavy equipment; 3) the Veteran's testimony from the May 2015 hearing that he worked as an usher after service and did not have any other injuries to his left knee before the left knee surgery for his meniscus tear; 4) the August 2000 record from Garden City Hospital which stated that the Veteran had left knee surgery in 1972; 5) the October 2002 Botsford General Hospital record that noted that the Veteran had left knee surgery in September 1971; 6) the Veteran's June 2009 statement that his left knee surgery occurred in August 1972 and his subsequent May 2015 testimony that his surgery occurred in 1973; and 7) the March 2001 Botsford General Hospital record that stated that the Veteran had injuries that were secondary to jumping out of helicopters during his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development deemed necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

